United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604
                                      August 25, 2006


                                          Before

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge


R.J. REYNOLDS TOBACCO COMPANY and GMB, INC.,            Appeal from the United States
       Plaintiffs-Appellees,                            District Court for the
                                                        Northern District of Illinois,
No. 05-1456                      v.                     Eastern Division.

CIGARETTES CHEAPER!,                                    No. 99 C 1174
      Defendant-Appellant.                              Charles P. Kocoras, Judge.




                                          Order

      This court’s opinion issued on August 24, 2006, is amended as follows:

            Page 9, line 23, “about Vons hopes” should be changed to
            “about Vons’s hopes”.